Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Amendement No. 1 to the Quarterly Report on Form 10-Q of VoiceServe, Inc., for the Quarter endingSeptember 30, 2010, I, Aron Sandler, Chief Financial Officer of VoiceServe, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Amendment No. 1 to the Quarterly Report on Form 10-Q for the period endingSeptember 30, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Amendment No. 1 to the Quarterly Report on Form 10-Q for the period endedSeptember 30, 2010, fairly represents in all material respects, the financial condition and results of operations of VoiceServe, Inc. March 1, 2011 By: /s/ Aron Sandler Aron Sandler Chief Financial Officer (Principal Accounting Officer)
